DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goren et al (US 2016/0150070).
Regarding Claim 1, Goren et al teach an information processing device (central server 150; Figs 1, 2A and ¶ [0056]-[0061], [0115]), comprising: a memory (memory of central server 150; Fig 2A and ¶ [0015]); and a processor coupled to the memory (processor  is connected to memory; Fig 2A and ¶ [0115]) the processor (central server 150 with processor; Fig 2A and ¶ [0117]) being configured to: receive, from each of a plurality of vehicles, image information captured by an image capture device installed at a vehicle, and vehicle information including position information on the vehicle (the central server 150 receives driving-related information from the vehicle communication devices 100’ regarding vehicle driving and conditions in the vicinity (including positional information) of the vehicles communication devices 100’; Fig 2A and ¶ [0079]-[0080], [0117]-[0118]); establish, when a dangerously-driven vehicle has been detected by a plurality of the vehicles, a priority level in accordance with a predetermined condition for image processing of a plurality of image information captured by the plurality of vehicles that have detected the dangerously-driven vehicle (safety levels are analyzed and compared to a certain driving condition or safety level, such as speed of the vehicle (predetermined condition) as compared to another vehicle 121.i using driving condition monitoring module 121; Fig 1, 2A and ¶ [0078]-[0080], [0083]-[0085], [0119]); and perform image processing on the image information, to identify a characteristic of the dangerously-driven vehicle in accordance with the established priority level (sensory data from the communication devices 100’ in the dangerous vehicle vicinity is analyzed to determine the effects/risks of the driving conditions along with utilizing positioning data to determine risks to the other vehicles; Fig 2A and ¶ [0088]-[0089], [0091], [0119]-[0120]).  
Regarding Claim 2, Goren et al teach the information processing device of claim 1 (as described above), wherein the processor (system 1000 includes central server 150 with processor; Fig 2A and ¶ [0117]) is further configured to receive detection results of the dangerously-driven vehicle from the plurality of vehicles (central server 150 receives data from multiple devices 100’ of the safety and driving conditions of other vehicles (including a dangerously-driven vehicle); Fig 2A and ¶ [0076], [0117]-[0118]).  
Regarding Claim 3, Goren et al teach the information processing device of claim 1 (as described above), further comprising a detection device that detects one of a presence and an absence of the dangerously-driven vehicle (central server 150 receives data from devices 100’ of the safety and driving conditions of other vehicles (including a dangerously-driven vehicle); Fig 2A and ¶ [0076], [0117]-[0118]).  
Regarding Claim 4, Goren et al teach the information processing device of claim 1 (as described above), wherein characteristic information representing the identified characteristic of the dangerously-driven vehicle (driving condition and safety characteristics include speed of the vehicle as compared to another vehicle 121.i; Fig 1, 2A and ¶ [0078]-[0080], [0083]-[0085], [0119]) identified by the processor (central server 150 with processor analyzes data received by devices 100’; Fig 2A and ¶ [0117]) is reported to the plurality of vehicles (central server 150 includes distribution to communication devices 100 through communicating data indicative of determined risks of the driving conditions and/or safety hazards detected by communication devices 100’ in the vicinity; Fig 2A and ¶ [0117], [0120]-[0121]).  
Regarding Claim 5, Goren et al teach the information processing device of claim 4 (as described above), wherein the processor (system 1000 includes central server 150 with processor; Fig 2A and ¶ [0117]), based on image processing results (safety hazard detection module 122 analyzes safety of vehicle and other vehicles; ¶ [0094]-[0096], [0119]), when the dangerously-driven vehicle is included in the image information received from a vehicle in a vicinity of a vehicle that has detected the dangerously-driven vehicle (data includes images of a other vehicle in the area to analyze and determine safety of driving; ¶ [0086]-[0087], [0093]-[0094]), reports the 23characteristic information to the other vehicle (sensory data from the communication devices 100’ in the dangerous vehicle vicinity is analyzed to determine the effects/risks of the driving conditions along with utilizing positioning data to determine risks to the other vehicles; Fig 2A and ¶ [0120]-[0121]).
Regarding Claim 6, Goren et al teach the information processing device of claim 1 (as described above), wherein the processor (system 1000 includes central server 150 with processor; Fig 2A and ¶ [0117]) establishes the priority level such that a priority level of the image processing of the image information received from a vehicle in the vicinity of a vehicle that has detected the dangerously-driven vehicle (priority levels and alerts are determined based on the image processed of the vehicle in the vicinity, such as safe, unsafe, dangerous; ¶ [0096], [0099]-[0101]), is higher than for a vehicle not in the vicinity of the vehicle that has detected the dangerously-driven vehicle (a vehicle closer to the dangerously driven vehicle is given a heightened warning compared to a vehicle not in direct danger (see driving relationships between vehicles V1, V2, V3, V4, V5); Figs 2B, 2C and ¶ [0121]-[0126]).  
Regarding Claim 7, Goren et al teach the information processing device of claim 2 (as described above), wherein the processor (system 1000 includes central server 150 with processor; Fig 2A and ¶ [0117]) receives the image information and the vehicle information from a vehicle that has detected the dangerously-driven vehicle and from a vehicle in the vicinity of the vehicle that has detected the dangerously-driven vehicle (central server 150 receives data from multiple devices 100’ of the safety and driving conditions of the vehicle and other vehicles (including a dangerously-driven vehicle), such that both direct data (images of the dangerously-driven vehicle) and indirect data (images of environment in the vicinity) is utilized for collective analysis by central server 150; Fig 2A and ¶ [0079], [0117]-[0118]).  
Regarding Claim 8, Goren et al teach the information processing device of claim 1 (as described above), wherein the predetermined condition is at least one of: a number of nearby vehicles present in the vicinity of a vehicle that has detected the dangerously-driven vehicle, a vehicle model of the vehicle that has detected the dangerously-driven vehicle, and a vehicle speed of the vehicle that has detected the dangerously-driven vehicle (vehicle speed and as it relates to other objects is a driving condition that triggers analysis of image data; ¶ [0078]-[0079], [0083]).

Regarding Claim 9, Goren et al teaches an information processing system (system 1000; Figs 1, 2A and ¶ [0115]), comprising: the information processing device of claim 1 (central server 150, as described in claim 1; Figs 1, 2A and ¶ [0056]-[0061], [0115]); and a vehicle (vehicle that incorporates system 100; Figs 1, 2A and ¶ [0056], [0116]) comprising: an image capture device (camera 112, 114; Fig 1 and ¶ [0056], [0074]) that is installed in the vehicle and is configured to capture an image of the vehicle surroundings (sensors 110 include camera 112, 114, installed in vehicle to capture images of the surroundings; Fig 1 and ¶ [0056], [0061], [0074], [0079]), a vehicle information detection device (sensors 110; Fig 1 and ¶ [0056], [0065]) configured to detect vehicle information including position information on the vehicle (sensors 110 include position/speed sensors 118 to detect positional data of vehicle; Fig 1 and ¶ [0056], [0061], [0077]), and a processor (processor 120; Fig 1 and ¶ [0059]) configured to transmit image information captured by the image capture device and the vehicle information detected by the vehicle information detection device (processor 120 includes communication control module 123 that is connected to communication module 130 to receive input data for processing and determining safety and driving conditions, with data received from other systems 100’ on a data network(understood that image data is transmitted from the device 100 to the central server 150); Figs 1, 2A and ¶ [0057], [0059], [0096], [0117]-[0118]).  

Regarding Claim 10, Goren et al teach a non-transitory recording medium storing a program that causes a computer to execute information processing (server 150 with memory storing computer readable instructions; Fig 2A and ¶ [0035], [0117]), the information processing comprising: receiving, from a plurality of vehicles, image information captured by an image capture device installed at a vehicle, and vehicle information including position information on the vehicle (the central server 150 receives driving-related information from the vehicle communication devices 100’ regarding vehicle driving and conditions in the vicinity (including positional information) of the vehicles communication devices 100’; Fig 2A and ¶ [0079]-[0080], [0117]-[0118]); establishing, when a dangerously-driven vehicle has been detected by a plurality of vehicles, a priority level for image processing of a plurality of image information captured by the plurality of vehicles that have detected the dangerously-driven vehicle, in accordance with a predetermined condition (safety levels are analyzed and compared to a certain driving condition or safety level, such as speed of the vehicle (predetermined condition) as compared to another vehicle 121.i using driving condition monitoring module 121; Fig 1, 2A and ¶ [0078]-[0080], [0083]-[0085], [0119]); and performing image processing on the image information to identify a characteristic of the dangerously-driven vehicle in accordance with the established priority level (sensory data from the communication devices 100’ in the dangerous vehicle vicinity is analyzed to determine the effects/risks of the driving conditions along with utilizing positioning data to determine risks to the other vehicles; Fig 2A and ¶ [0088]-[0089], [0091], [0119]-[0120]).

Regarding Claim 11, Goren et al teach an information processing method (telemetric method of system 1000; Figs 2A-2C and ¶ [0117], [0122]), comprising, by a processor (central server 150 with processor; Figs 2A-2C and ¶ [0117], [0122]): receiving, from a plurality vehicles, image information captured by an image capture device installed at a vehicle, and vehicle information including position information on the vehicle (the central server 150 receives driving-related information from the vehicle communication devices 100’ regarding vehicle driving and conditions in the vicinity (including positional information) of the vehicles communication devices 100’; Fig 2A and ¶ [0079]-[0080], [0124]); establishing, when a dangerously-driven vehicle has been detected by a plurality of vehicles, a priority level for image processing of a plurality of image information captured by the plurality of vehicles that have detected the dangerously-driven vehicle, in accordance with a predetermined condition (safety levels are analyzed and compared to a certain driving condition or safety level, such as speed of the vehicle (predetermined condition) as compared to another vehicle 121.i using driving condition monitoring module 121; Fig 1, 2A and ¶ [0078]-[0080], [0083]-[0085], [0124]); and  performing image processing on the image information to identify a characteristic of the dangerously-driven vehicle in accordance with the established priority level (sensory data from the communication devices 100’ in the dangerous vehicle vicinity is analyzed to determine the effects/risks of the driving conditions along with utilizing positioning data to determine risks to the other vehicles; Fig 2A and ¶ [0088]-[0089], [0091], [0125]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
OE et al (US PG PUB 2019/0108752) teaches a driving assistance device including identification of a predetermined position and direction of a vehicle and receive similarity data of other drivers in the area to determine potentially dangerous driving situations.
	Bostick et al (US 10455185) teaches a method of monitoring vehicles by image data and a trigger event for uploading data to a secure storage location for analysis.
	Nagata et al (US PG PUB 2019/0295410) teaches a vehicle information processing method and system focusing on analyzing data to determine the likelihood of a traffic violation based on data from multiple vehicles.
	Shoshan (US 9576480) teaches a system and method to determine vehicle safety from data sent to a centralized server from multiple vehicles in the vicinity and alerting drivers of detected hazards.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667